MEMORANDUM **
Mauricio Lopez-Flores, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the BIA’s finding that Lopez-Flores failed to establish a that he is a member of a particular social group. See Donchev v. Mukasey, 553 F.3d 1206, 1215-16 (9th Cir.2009) (purported social group must be united by immutable common characteristics and be defined with sufficient particularity). Because Lopez-Flores failed to demonstrate he is a member of a particular social group, his asylum claim fails. See id. at 1220.
Because Lopez-Flores did not establish asylum eligibility, it necessarily follows *625that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.